Jackson, Chief Justice.
[Mrs. Johnson, executrix of Abda Johnson, deceased, sued the Marietta and North Georgia Railroad for $1,000, alleged to be due for services rendered by the testator as attorney for the company. The jury found for the plaintiff $600. Defendant moved for a new trial on the ground that the verdict was contrary to law and evidence. It was granted, and plaintiff excepted. One assignment of error was that the presiding judge had been a director in de*713fendant at the time the services which formed the basis of the suit were rendered, though he had since ceased to be such, and that he was not qualified to grant the new trial. The judge certifies that no objection was made on this ground before him.]